Citation Nr: 1013818	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from January 1977 to August 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal was remanded for additional development of the 
record in November 2008.


FINDINGS OF FACT

1.  Right ear hearing loss was noted at the time of the 
Veteran's entry into service.

2.  The Veteran's right ear hearing loss is not shown to have 
undergone a worsening in severity during service, or to 
otherwise have been aggravated by service.

3.  Left ear hearing loss was not manifest in service or 
within one year of discharge; left ear hearing loss is 
unrelated to service.

4.  There is no credible evidence of current tinnitus.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2009).

2.  Left ear hearing loss disability was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  Tinnitus was not incurred in or aggravated during service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in April 2005 discussed the evidence necessary 
to support a claim for service connection.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  

A May 2005 letter advised the Veteran of the status of his 
claim.  

In November 2008 the Veteran was invited to identify or 
submit evidence supportive of his claim.  The evidences of 
record was listed and the Veteran was told how VA would 
assist him.  This letter also discussed the manner in which 
VA determines disability ratings and effective dates.  An 
August 2009 letter provided similar information.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA examination has 
been conducted.  The Board finds that the examination was 
adequate in that the examiner provided a complete rationale, 
with citation to the appellant's history, including the 
pertinent medical evidence.  The Veteran has not otherwise 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within 
a year of the Veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Board notes that the Court has observed that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Initially, the Board notes that only certain frequencies are 
considered in determining the presence of disability for VA 
purposes.  See 38 C.F.R. § 3.385.  However, all frequencies 
may be considered for determining the proper history of a 
condition.

On enlistment in January 1977 the Veteran underwent 
audiological testing.  The following puretone thresholds were 
noted:





HERTZ




1000
2000
3000
4000

Right

25
45
50
75

Left

20
15
10
10


The examiner noted high frequency hearing loss in the right 
ear.  The Veteran was found to be qualified for enlistment.  

In February 1977 the Veteran reported a bilateral ear 
problem.  He complained of popping and pain and noted that he 
had undergone placement of tubes approximately six years 
previously.  Otitis was assessed.  Subsequently in February 
1977 the Veteran reported that he was suffering from a cold.  
Physical examination revealed pressure equalization tubes in 
place.  

In July 1977 bleeding was noted from the external auditory 
canal on the left.  There is no discharge examination report 
associated with the record.

Post-service records from a private provider indicate that 
the Veteran underwent revision of right mastoidectomy in July 
1979.  These records indicate that a modified radical 
mastoidectomy was carried out in 1971.  The final diagnosis 
was chronic otitis media of the right ear. An August 1979 
pathology report indicates that the sample was consistent 
with clinical cholesteatoma of the right ear.

A VA treatment record dated in November 1988 reflects that 
the Veteran was seen for drainage in his left ear.  On 
subsequent November 1988 audiogram, the Veteran had mild 
mixed loss in the right ear from 250-2000 Hertz with 
precipitous, profound, high frequency loss from 3000-8000 
Hertz.  On the left, he was within normal limits from 250-
2000 Hertz and had mixed loss at 4000-8000 Hertz.  The 
provider noted that hearing on the left was primarily within 
normal limits, with mild high frequency loss.

The report of a September 1990 VA audiogram reflects the 
following puretone thresholds:





HERTZ




1000
2000
3000
4000

Right

35
40
105+
105+

Left

25
15
15
25



In March 1992, a VA audiologist noted that the Veteran had 
mild to moderate conductive loss and a flat tympanogram on 
the left and mild to moderate mixed loss through 2000 Hertz, 
dropping to a profound loss at 3000 Hertz and above on the 
right.  

A VA examination was conducted in September 2009.  The 
Veteran reported noise exposure in service as an electric 
mechanical equipment repairman.  He denied combat.  He stated 
he was exposed to noise on the flight deck, but noted that he 
was provided with hearing protection.  He also reported a 
history of occupational noise exposure as a farm hand and 
truck driver.  He indicated that he had a history of chronic 
ear infections and indicated that he underwent surgery on the 
right ear in 1971 and 1979.  The following puretone 
thresholds were noted:







HERTZ




1000
2000
3000
4000

Right

90
85
105+
105+

Left

40
55
50
55


Speech recognition scores were 28 for the right ear and 84 
for the left.  The diagnoses were severe to profound 
sensorineural hearing loss on the right and mild to 
moderately severe mixed hearing loss on the left.  The 
examiner opined that the current hearing loss was not 
incurred in or aggravated by service.  With respect to the 
Veteran's right ear, she indicated that a preexisting hearing 
loss was noted on entrance examination.  She noted that he 
was seen a few tines for otitis media during service.  She 
concluded that the preexisting hearing loss was not 
aggravated during service.  Regarding the Veteran's left ear, 
the examiner stated that his hearing was within normal limits 
on enlistment, and though the Veteran reported noise exposure 
during service, there was no indication that he incurred 
hearing loss in the left ear during service.  She noted that 
audiology findings by VA in November 1988 and September 1990 
were similar to those on enlistment.  She noted that a VA 
audiogram in January 2005 revealed hearing loss on the left.  
The examiner also noted that the Veteran denied tinnitus on 
examination, there was no evidence of tinnitus in the 
Veteran's service treatment records or the VA records, and 
that the only indication of tinnitus was in his application 
for benefits.

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for right ear hearing loss disability.  In this 
regard, the Board notes that a loss of hearing acuity on the 
right was noted at the time of the Veteran's entrance into 
service in January 1977.  Specifically, hearing loss was 
noted on the right.  Moreover, the service treatment records 
do not suggest that his hearing loss underwent an increase in 
severity during service or was otherwise aggravated by 
service.  The records do show complaints referable to the 
Veteran's ears, but such were not due to reduced hearing 
acuity but to pain and popping.  Additionally, the September 
2009 VA examiner noted that the Veteran was seen for otitis 
media during service.  She concluded that the preexisting 
hearing loss was not aggravated by service, and she provided 
a rationale for her opinion.  Because there was no increase 
in severity, the presumption of aggravation does not apply.  
See 38 U.S.C.A. § 1153.

The Board acknowledges the Veteran's contention that his 
current right ear hearing loss is related to noise exposure 
in service.  Significantly, however, he has not alleged an 
actual worsening of his symptomatology while on active duty.  
Thus, while the Veteran may be competent to describe the 
severity of his symptoms during and since service, he has not 
alleged any actual worsening in this case, and he is not 
otherwise competent to suggest that noise exposure in service 
caused or aggravated his hearing loss.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the record contains no competent lay or medical 
evidence to refute the in-service audiogram showing hearing 
loss at entrance or the VA examiner's opinion that right ear 
hearing loss was not aggravated during service.  As discussed 
above, as no increased in severity has been shown, the 
presumption of soundness does not apply, and the 
preponderance of the evidence is otherwise against finding 
that the current right ear hearing loss was aggravated by 
service.

Moreover, the Board finds that service connection for left 
ear hearing loss disability is also not warranted.  In this 
regard, the September 2009 VA examiner noted that results of 
audiometric testing in November 1988 and September 1990 were 
similar to results in service, and pointed to a January 2005 
audiogram as the first evidence of hearing loss on the left.  
The record is otherwise silent with respect to any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's 
left ear hearing acuity during service or in the years 
thereafter.  

Again, the Board recognizes that he is competent to report 
symptoms of difficulty hearing.  However, as noted, the 
audiometric testing in November 1988 and September 1990 
reflected results similar to those at service entrance.  The 
first evidence demonstrating hearing loss disability on the 
left dates to 2005.  Moreover, despite the fact that the 
Veteran sought treatment for problems relating to otitis 
media, the evidence pertaining to the years following service 
is silent regarding left ear hearing loss.  In addition, he 
has not alleged experiencing difficulty hearing during 
service or for decades after service.  Thus, the Board finds 
that there is no credible evidence suggesting the onset of 
left ear hearing loss service or demonstrating a continuity 
of symptomatology since service.

Finally, with respect to the claim of entitlement to service 
connection for tinnitus, the Board notes that the Veteran 
denied tinnitus on VA examination in September 2009.  The 
record does not otherwise contain any assessment of tinnitus.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service 
connection for tinnitus must be denied.

The Board is cognizant that the Veteran is competent to 
report symptoms such as ringing in his ears, and that his 
very claim of service connection for tinnitus implies current 
symptoms.  However, the Board finds statements offered 
directly to a health care provider during the course of 
physical examination and diagnostic testing to be more 
credible than statements made directly to the RO or the Board 
in support of a claim.  Consequently, the Board finds that 
there is no credible lay evidence of record of a current 
disability.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus, and there is 
no doubt to be resolved. 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to service connection for left ear hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


